Exhibit 10.3

 

LEASE

 

THIS LEASE is made and entered into as of the Date of this Lease, by and between
Landlord and Tenant. “Date of this Lease” shall mean the date on which the last
one of the Landlord and Tenant has signed this Lease.

 

WITNESSETH:

 

Subject to and on the terms and conditions of this Lease, Landlord leases to
Tenant and Tenant hires from Landlord the Premises.

 

1. BASIC LEASE INFORMATION AND DEFINED TERMS. The key business terms of this
Lease and the defined terms used in this Lease are as follows:

 

1.1 Landlord: HEC INVESTMENT, LLC, a Delaware limited liability company
authorized to transact business in Florida.

 

1.2 Tenant: EDIETS.COM, INC., a Delaware corporation authorized to transact
business in Florida.

 

1.3 Building: Hillsboro Executive Center North located at 400 Fairway Drive,
Deerfield Beach, Florida 33441. The Building is located within the Building
Project.

 

1.4 Building Project: All of the land and the improvements on the land known as
Hillsboro Executive Center North consisting of six buildings, located at 350,
400, 450, 500, 550, and 600 Fairway Drive, Deerfield Beach, Florida, and more
particularly described in the legal description attached as EXHIBIT “A” to this
Lease.

 

1.5 Premises: Suite No. 101 on the first floor of the Building. The Premises are
depicted in the sketch attached as EXHIBIT “B”. Landlord reserves the right to
install, maintain, use, repair, and replace pipes, ducts, conduits, risers,
chases, wires, and structural elements leading through the Premises in locations
that will not materially interfere with Tenant’s use of the Premises.

 

1.6 Rentable Area of the Premises: 5,878 square feet. This square footage figure
is a stipulated amount, agreed upon by the parties, and constitutes a material
part of the economic basis of this Lease and the consideration to Landlord in
entering into this Lease.

 

1.7 Commencement Date: The earlier to occur of (a) the date when Tenant takes
possession of the Premises for the conduct of its business, or (b) June 1, 2005.

 

1.8 Lease Term: A term commencing on the Commencement Date and continuing for 16
full calendar months (plus any partial calendar month in which the Commencement
Date falls), as extended or sooner terminated under the terms of this Lease.

 

1.9 Base Rent: The following amounts (which do not include sales tax):

 

Period

--------------------------------------------------------------------------------

   Monthly Base Rent


--------------------------------------------------------------------------------

   Period Base Rent


--------------------------------------------------------------------------------

Months 1 — 16

   $ 6,367.83    $ 101,885.28

 

1.10 Allocated Share: 3.51%. This share is a stipulated percentage, agreed upon
by the parties, and constitutes a material part of the economic basis of this
Lease and the consideration to Landlord in entering into this Lease.

 

1.11 Security Deposit: $13,499.80, to be paid to Landlord on execution of this
Lease by Tenant.

 

1.12 Tenant’s Notice Address: 3801 Hillsboro Boulevard, Deerfield Beach, Florida
33441.

 

1.13 Landlord’s Notice Address: c/o CF Property Management Services, Inc., 450
Fairway Drive, Suite 104, Deerfield Beach, Florida 33441.

 

1.14 Tenant’s Broker: Studley, Inc.



--------------------------------------------------------------------------------

1.15 Landlord’s Broker: Commercial Florida Realty Advisors, Inc.

 

1.16 Guarantor:                     , and any other party who subsequently
guarantees all or any part of Tenant’s obligations under this Lease (see EXHIBIT
“C”).

 

1.17 Other Defined Terms: An index of the other defined terms used in this Lease
is set forth below with a cross-reference to the section of the Lease in which
the definition of such term can be found:

 

DEFINITION

--------------------------------------------------------------------------------

  

ARTICLE OF LEASE

--------------------------------------------------------------------------------

Alterations    Alterations Common Areas    Common Areas Date of this Lease   
Introductory Paragraph Operating Costs    Operating Costs Parking Areas   
Parking Parking Ratio    Parking Prime Rate    Default Real Estate Taxes   
Operating Costs Rent    Rent Rules and Regulations    Use Unavoidable Delay   
Impossibility of Performance

 

2. TERM.

 

2.1 General. Tenant shall have and hold the Premises for the Lease Term. The
Lease Term shall commence on the Commencement Date. Landlord shall determine the
Commencement Date as provided in Basic Lease Information and Defined Terms
article of this Lease and shall notify Tenant of the date so determined. Tenant
shall, if Landlord so requests, thereafter execute a letter confirming the
Commencement Date and the expiration date of this Lease

 

2.2 Early Access. Landlord will permit Tenant to enter the Premises prior to the
Commencement Date for the purpose of installing Tenant’s computer and telephone
cabling and installing fixtures, furniture, and equipment, provided that
Tenant’s access to the Premises shall be subject to all of the terms and
provisions of the Lease, except as to the payment of rent. Any entry by Tenant
in the Premises prior to the Commencement Date shall be at Tenant’s sole risk.

 

3. USE. Tenant shall continuously use and occupy the Premises only for general
office purposes directly related to the business conducted by Tenant as of the
Date of this Lease. Tenant shall not use or permit or suffer the use of the
Premises for any other business or purpose. Tenant shall conform to the Rules
and Regulations. “Rules and Regulations” shall mean the rules and regulations
for the Building promulgated by Landlord from time to time. The Rules and
Regulations which apply as of the Date of this Lease are attached as EXHIBIT
“D”.

 

4. RENT. Tenant shall pay to Landlord in lawful United States currency the Base
Rent. On the execution of this Lease by Tenant, Tenant shall pay to Landlord the
installments of Base Rent and additional rent for Operating Costs for the first
month of the Lease Term for which Rent is due and not abated. All Base Rent
shall be payable in equal monthly installments, in advance, beginning on the
Commencement Date, and continuing on the first day of each and every calendar
month thereafter during the Lease Term. Unless otherwise expressly provided, all
monetary obligations of Tenant to Landlord under this Lease, of any type or
nature, other than Base Rent, shall be denominated as additional rent. Except as
otherwise provided, all additional rent payments are due ten days after delivery
of an invoice. Tenant shall pay monthly to Landlord any sales, use, or other tax
(excluding state and federal income tax) now or hereafter imposed on any Rent
due under this Lease. The term “Rent” when used in this Lease shall include Base
Rent and all forms of additional rent. All Rent shall be paid to Landlord
without demand, setoff, or deduction whatsoever, except as specifically provided
in this Lease, at Landlord’s Notice Address, or at such other place as Landlord
shall designate in writing to Tenant. Tenant’s obligations to pay Rent are
covenants independent of the Landlord’s obligations under this Lease.

 

5. OPERATING COSTS.

 

5.1 General. Tenant shall pay to Landlord its Allocated Share of Operating Costs
in accordance with the terms and provisions of this article. Estimated operating
expenses for 2005 are $7.81 per RSF plus the cost of electricity.

 

5.2 Real Estate Taxes. The term “Real Estate Taxes” shall mean all taxes,
assessments, and other charges by any governmental authority, including real and
personal property taxes, transit and other special district taxes, franchise
taxes, and solid waste assessments that are imposed on the Building Project. If
a tax shall be levied against Landlord in substitution in whole or



--------------------------------------------------------------------------------

in part for the Real Estate Taxes or otherwise as a result of the ownership of
the Building Project, then the other tax shall be deemed to be included within
the definition of “Real Estate Taxes”. “Real Estate Taxes” shall also include
all costs incurred by Landlord in contesting the amount of the assessment of the
Building Project made for Real Estate Tax purposes, including attorneys’,
consultants’, and appraisers’ fees.

 

5.3 Operating Costs. The term “Operating Costs” shall mean the total of all of
the costs incurred by Landlord relating to the ownership, operation, and
maintenance of the Building Project and the services provided tenants in the
Building Project. By way of explanation and clarification, but not by way of
limitation, Operating Costs will include the costs and expenses incurred for the
following: Real Estate Taxes; pest control; trash and garbage removal (including
dumpster rental); porter and matron service; security; Common Areas decorations;
repairs, maintenance, and alteration of building systems, Common Areas, and
other portions of the Building Project to be maintained by Landlord; amounts
paid under easements or other recorded agreements affecting the Building
Project, including assessments paid to property owners’ associations; repairs,
maintenance, replacements, and improvements that are appropriate for the
continued operation of the Building Project as a first class building;
improvements required by law; improvements in security systems; materials,
tools, supplies, and equipment to enable Landlord to supply services that
Landlord would otherwise have obtained from a third party; expenditures designed
to result in savings or reductions in Operating Costs; landscaping, including
fertilization and irrigation supply; parking area maintenance and supply;
property management fees; an onsite management office; all utilities serving the
Building Project and not separately billed to or reimbursed by any tenant of the
Building Project; cleaning; window washing, and janitorial services; all
insurance customarily carried by owners of comparable buildings or required by
any mortgagee of the Building Project; supplies; service and maintenance
contracts for the Building Project; wages, salaries, and other benefits and
costs of employees of the Landlord up to and including the building manager
(including a pro rata share only of the wages and benefits of employees who are
employed at more than one building; which pro rata share shall be determined by
Landlord and shall be based on Landlord’s estimate of the percentage of time
spent by the employees at the Building Project); legal, accounting, and
administrative costs; and uniforms and working clothes for employees and the
cleaning of them. Landlord may contract for the performance of some or all of
the management and maintenance functions generally described in this section
with entities that are affiliated with Landlord.

 

5.4 Variable Operating Costs. If during any year the entire Building Project is
not occupied or Landlord is not furnishing utilities or services to all of the
premises in the Building Project, then the variable Operating Costs for such
year shall be “grossed up” (using reasonable projections and assumptions) to the
amounts that would apply if the entire Building Project were completely occupied
and all of the premises in the Building Project were provided with the
applicable utilities or services. Variable Operating Costs are Operating Costs
that are variable with the level of occupancy of the Building Project (such as
janitorial services, utilities, refuse and waste disposal, and management fees).

 

5.5 Payment. Landlord shall reasonably estimate the Operating Costs that will be
payable for each calendar year. Tenant shall pay one twelfth of its share of the
estimated Operating Costs monthly in advance, together with the payment of Base
Rent. Should any assumptions used in creating a budget change, Landlord may
adjust the estimated monthly Operating Costs payments to be made by Tenant by
notice to Tenant. After the conclusion of each calendar year, Landlord shall
furnish Tenant a statement of the actual Operating Costs for the year and an
adjustment shall be made between Landlord and Tenant with payment to or
repayment by Landlord, as the case may require. Tenant waives and releases any
and all objections or claims relating to Operating Costs for any calendar year
unless, within 30 days after Landlord provides Tenant with the annual statement
of the actual Operating Costs for the calendar year, Tenant provides Landlord
notice that it disputes the statement and specifies the matters disputed. If
Tenant disputes the statement then, pending resolution of the dispute, Tenant
shall pay the Rent in question to Landlord in the amount provided in the
disputed statement.

 

5.6 Alternate Computation. Instead of including the costs of certain utility
charges or services in Operating Costs, Landlord may bill Tenant and Tenant
shall pay for those utilities or services in any one or a combination of the
following manners: (a) direct charges for services provided for the exclusive
benefit of the Premises that are subject to quantification; (b) based on a
formula that takes into account the relative intensity or quantity of use of
utilities or services by Tenant and all other recipients of the utilities or
services, as reasonably determined by Landlord; or (c) pro rata based on the
proportion that the Rentable Area of the Premises bears to the total rentable
area of the tenant premises within the Building Project that receive the
applicable utilities or services.

 

6. ASSIGNMENT OR SUBLETTING. Tenant may not transfer any of its rights under
this Lease, voluntarily or involuntarily, whether by merger, consolidation,
dissolution, operation of law, or any other manner, without Landlord’s consent,
which may be arbitrarily withheld. Without limiting the generality of the
foregoing, Tenant may not sublease, assign, mortgage, encumber, permit the
transfer of ownership or control of the business entity comprising Tenant, or
permit any portion of the Premises to be occupied by third parties. Consent by
Landlord to a transfer shall not relieve Tenant from the obligation to obtain
Landlord’s consent to any further transfer. Tenant and Guarantor shall remain
fully liable for all obligations under this Lease following any such transfer.
The joint and several liability of Tenant, Guarantor, and any successor in
interest of Tenant (by assignment or otherwise)



--------------------------------------------------------------------------------

under this Lease shall not in any way be affected by any agreement that modifies
any of the rights or obligations of the parties under this Lease or any waiver
of, or failure to enforce, any obligation under this Lease. If Landlord consents
to any transfer, Tenant shall pay to Landlord, on demand, an administrative fee
of $1,000 and will reimburse Landlord for all of Landlord’s reasonable
attorneys’ fees and costs associated with Landlord’s consent. Any transfer by
Tenant in violation of this article shall, at Landlord’s option, be void.

 

7. INSURANCE.

 

7.1 Tenant’s Insurance. Tenant shall obtain and keep in full force and effect
following insurance coverages:

 

7.1.1 Commercial General Liability. Commercial general liability insurance,
including contractual liability, on an occurrence basis, on the then most
current Insurance Services Office (ISO) form, with combined single limits of $3
million per occurrence for death, bodily injury, and property damage, which
coverage limits may be effected with umbrella coverage.

 

7.1.2 Property. Property insurance on the ISO causes of loss–special form, in an
amount adequate to cover 100% of the replacement costs, without co-insurance, of
all of Tenant’s property at the Premises.

 

7.1.3 Workers’ Compensation. Workers’ compensation insurance covering Tenant and
its employees for all costs, statutory benefits, and liabilities under state
workers’ compensation, disability, and similar laws.

 

7.1.4 Other Insurance. Such other insurance as may be reasonably required by
Landlord.

 

7.2 Insurance Requirements. All insurance policies shall be written with
insurance companies having a policyholder rating of at least “A-” and a
financial size category of at least “Class XII” as rated in the most recent
edition of “Best’s Key Rating Guide” for insurance companies. The commercial
general liability insurance policy shall name Landlord and Landlord’s directors,
officers, partners, agents, employees, and managing agent as additional insureds
and shall provide that they may not be terminated or modified in any way that
would materially decrease the protection afforded Landlord under this Lease
without 30 days’ advance notice to Landlord. Tenant shall furnish evidence of
insurance (on ACORD 27 or other form acceptable to Landlord). Coverage amounts
for the commercial general liability insurance may be increased after
commencement of the third full year of the Lease Term, if Landlord shall
reasonably determine that an increase is necessary for adequate protection.

 

7.3 Waiver of Subrogation. Landlord and Tenant each expressly, knowingly, and
voluntarily waive and release any claims that they may have against the other or
the other’s employees, agents, or contractors for damage to its properties and
loss of business (specifically including loss of Rent by Landlord and business
interruption by Tenant) as a result of the acts or omissions of the other party
or the other party’s employees, agents, or contractors (specifically including
the negligence of either party or its employees, agents, or contractors and the
intentional misconduct of the employees, agents, or contractors of either
party), to the extent any such claims are covered (without regard to losses not
compensated as a result of such things as coinsurance adjustments or
deductibles) by the workers’ compensation and property insurance described in
this Lease, the ISO forms of business income and extra expense insurance
policies, even if not maintained by Tenant, or other property insurance that
either party may carry at the time of an occurrence. Landlord and Tenant shall
each, on or before the earlier of the Commencement Date or the date on which
Tenant first enters the Premises for any purpose, obtain and keep in full force
and effect at all times thereafter a waiver of subrogation from its insurer
concerning the workers’ compensation and all forms of property insurance
maintained by it for the Building Project.

 

8. DEFAULT.

 

8.1 Events of Default. Each of the following shall be an event of default under
this Lease: (a) Tenant fails to make any payment of Rent when due; or (b) Tenant
fails to perform any other obligation under this Lease; or (c) Tenant or any
Guarantor for Tenant’s obligations under this Lease becomes bankrupt or
insolvent or makes an assignment for the benefit of creditors or takes the
benefit of any insolvency act, or if any debtor proceedings be taken by or
against Tenant or any Guarantor; or (d) Tenant abandons the Premises; (e) Tenant
transfers this Lease in violation of the Assignment or Subletting article; or
(f) Tenant fails to deliver an estoppel certificate within the time period
required by the Estoppel Certificates article of this Lease.

 

8.2 Remedies. In addition to all remedies provided by law, if Tenant defaults,
Landlord may terminate this Lease or Tenant’s right of possession of the
Premises (without terminating this Lease) by notice to Tenant. If Landlord
terminates this Lease or Tenant’s right of possession, Tenant shall remain
liable for all Rent owed by the full Lease Term. In addition, Landlord may
declare the entire balance of all forms of Rent due under this Lease for the
remainder of the Lease Term to be forthwith due and payable and may collect the
then present value of the Rents (calculated using a discount rate equal to the
discount rate of the branch of the Federal Reserve Bank closest to the Premises
in effect as of the date of the default). Landlord shall account to Tenant, at
the date of the expiration of the Lease Term, for the net amounts (taking into
consideration marketing/advertising costs, legal expenses, brokerage
commissions, “free rent”, moving costs, or other incentives granted, and the
cost of improvements to the Premises required by replacement tenants) actually
collected by Landlord as a result of a reletting.



--------------------------------------------------------------------------------

8.3 Landlord’s Right to Perform. If Tenant defaults, Landlord may, but shall
have no obligation to, perform the obligations of Tenant, and if Landlord, in
doing so, makes any expenditures or incurs any obligation for the payment of
money, including reasonable attorneys’ fees, the sums so paid or obligations
incurred shall be paid by Tenant to Landlord within five days of rendition of a
bill or statement to Tenant therefor.

 

8.4 Late Charges and Interest. If any payment due Landlord under this Lease
shall not be paid within five days of the date when due, Tenant shall pay, in
addition to the payment then due, an administrative charge equal to the greater
of (a) 5% of the past due payments; or (b) $250. All payments due Landlord under
this Lease shall bear interest at the lesser of: (a) the Prime Rate in effect as
of the date when the installment was due, plus 500 basis points, or (b) the
highest rate of interest permitted to be charged by applicable law, accruing
from the date the obligation arose through the date payment is actually received
by Landlord. “Prime Rate” shall mean the rate (or the average of rates, if more
than one rate appears) inserted in the blank of the “Money Rate” Section of the
Wall Street Journal (Eastern Edition) in the section reading “Prime Rate     %.”

 

8.5 Limitations. None of Landlord’s officers, employees, agents, directors,
shareholders, partners, or affiliates shall ever have any personal liability to
Tenant under this Lease. No person holding Landlord’s interest under this Lease
shall have any liability after such person ceases to hold such interest, except
for any liability accruing while such person held such interest. TENANT SHALL
LOOK SOLELY TO LANDLORD’S ESTATE AND INTEREST IN THE BUILDING FOR THE
SATISFACTION OF ANY RIGHT OR REMEDY OF TENANT UNDER THIS LEASE, AND NO OTHER
ASSETS OF LANDLORD SHALL BE SUBJECT TO LEVY, EXECUTION, OR OTHER ENFORCEMENT
PROCEDURE FOR THE SATISFACTION OF TENANT’S RIGHTS OR REMEDIES UNDER THIS LEASE,
OR ANY OTHER LIABILITY OF LANDLORD TO TENANT OF WHATEVER KIND OR NATURE. Tenant
waives any claims against Landlord that Tenant does not make in writing within
30 days of the onset of the cause of such claim. Landlord and Tenant each waive
all rights (other than rights under the End of Term article) to consequential
damages, punitive damages, or special damages of any kind.

 

8.6 Presumption of Abandonment. It shall be conclusively presumed that Tenant
has abandoned the Premises if Tenant fails to keep the Premises open for
business during regular business hours for ten consecutive days while in
monetary default. Any grace periods set forth in this article shall not apply to
the application of this presumption.

 

9. ALTERATIONS.

 

9.1 “Alterations” shall mean any alteration, addition, or improvement in or on
or to the Premises of any kind or nature, including any Tenant Improvements made
prior to Tenant’s occupancy of the Premises. Tenant shall make no Alterations
without the prior written consent of Landlord, which consent may be arbitrarily
withheld. Landlord, or its agent or contractor, may supervise the performance of
any Alterations, and, if so, Tenant shall pay to Landlord an amount equal to 5%
of the cost of the work, as a supervisory fee.

 

9.2 Tenant Improvements. Landlord has made no representation or promise as to
the condition of the Premises. Landlord shall not perform any alterations,
additions, or improvements in order to make the Premises suitable and ready for
occupancy and use by Tenant. Tenant has inspected the Premises, is fully
familiar with the physical condition of the Premises, and shall accept the
Premises “as is,” “where is,” and without any warranty, express or implied, or
representation as to fitness or suitability. Landlord shall not be liable for
any latent or patent defect in the Premises. Notwithstanding the foregoing,
Landlord shall, at Landlord’s expense, clean the existing carpet in the
Premises, replace any damaged ceiling tiles, and replace any missing hardware in
the Premises.

 

10. LIENS. The interest of Landlord in the Premises shall not be subject in any
way to any liens, including construction liens, for Alterations made by or on
behalf of Tenant. This exculpation is made with express reference to Section
713.10, Florida Statutes. Landlord and Tenant acknowledge and agree that there
is no requirement under this Lease that Tenant make any alterations or
improvements to the Premises and no improvements to be made by Tenant to the
Premises constitute “the pith of the lease” as provided in applicable Florida
law. If any lien is filed against the Premises for work or materials claimed to
have been furnished to Tenant, Tenant shall cause it to be discharged of record
or properly transferred to a bond under Section 713.24, Florida Statutes, within
ten days after notice to Tenant. Further, Tenant shall indemnify, defend, and
save Landlord harmless from and against any damage or loss, including reasonable
attorneys’ fees, incurred by Landlord as a result of any liens or other claims
arising out of or related to work performed in the Premises by or on behalf of
Tenant. Tenant shall notify every contractor making improvements to the Premises
that the interest of the Landlord in the Premises shall not be subject to liens.



--------------------------------------------------------------------------------

11. ACCESS TO PREMISES. Landlord and persons authorized by Landlord shall have
the right, at all reasonable times, to enter and inspect the Premises and to
make repairs and alterations Landlord deems necessary, with reasonable prior
notice, except in cases of emergency.

 

12. COMMON AREAS. The “Common Areas” of the Building Project include such areas
and facilities as delivery facilities, walkways, landscaped and planted areas,
and parking facilities and are those areas designated by Landlord for the
general use in common of occupants of the Building Project, including Tenant.
The Common Areas shall at all times be subject to the exclusive control and
management of Landlord. Landlord may grant third parties specific rights
concerning portions of the Common Areas. Landlord may increase, reduce, improve,
or otherwise alter the Common Areas, otherwise make improvements, alterations,
or additions to the Building Project, and change the name or number by which the
Building Project is known. Landlord may also temporarily close the Common Areas
to make repairs. In addition, Landlord may temporarily close the Building
Project and preclude access to the Premises in the event of casualty,
governmental requirements, the threat of an emergency such as a hurricane or
other act of God, or if Landlord otherwise reasonably deems it necessary in
order to prevent damage or injury to person or property. This Lease does not
create, nor will Tenant have any express or implied easement for, or other
rights to, air, light, or view over, from, or about the Building Project.

 

13. CASUALTY DAMAGE. If: (a) the Building shall be so damaged that substantial
alteration or reconstruction of the Building shall, in Landlord’s opinion, be
required (whether or not the Premises shall have been damaged by the casualty);
or (b) the Premises shall be partially damaged by casualty during the last two
years of the Lease Term, and the estimated cost of repair exceeds 25% of the
Base Rent then remaining to be paid by Tenant for the balance of the Lease Term;
Landlord may, within 90 days after the casualty, give notice to Tenant of
Landlord’s election to terminate this Lease, and the balance of the Lease Term
shall automatically expire on the fifth day after the notice is delivered. If
Landlord does not elect to terminate this Lease, Landlord shall proceed with
reasonable diligence to restore the Building and the Premises to substantially
the same condition they were in immediately before the happening of the
casualty. However, Landlord shall not be required to restore any unleased
premises in the Building or any portion of Tenant’s property. Rent shall abate
in proportion to the portion of the Premises not useable by Tenant as a result
of any casualty covered by insurance carried or required to be carried by
Landlord under this Lease, as of the date on which the Premises becomes
unusable. Landlord shall not otherwise be liable to Tenant for any delay in
restoring the Premises or any inconvenience or annoyance to Tenant or injury to
Tenant’s business resulting in any way from the damage or the repairs, Tenant’s
sole remedy being the right to an abatement of Rent.

 

14. CONDEMNATION. If the whole or any substantial part of the Premises shall be
condemned by eminent domain or acquired by private purchase in lieu of
condemnation, this Lease shall terminate on the date on which possession of the
Premises is delivered to the condemning authority and Rent shall be apportioned
and paid to that date. If no portion of the Premises is taken but a substantial
portion of the Building Project is taken, at Landlord’s option, this Lease shall
terminate on the date on which possession of such portion of the Building
Project is delivered to the condemning authority and Rent shall be apportioned
and paid to that date. Tenant shall have no claim against Landlord for the value
of any unexpired portion of the Lease Term, nor shall Tenant be entitled to any
part of the condemnation award or private purchase price. If this Lease is not
terminated as provided above, Rent shall abate in proportion to the portion of
the Premises condemned.

 

15. REPAIR AND MAINTENANCE. Landlord shall repair and maintain in good order and
condition, ordinary wear and tear excepted, the Common Areas, mechanical and
equipment rooms, the roof of the Building, the exterior walls of the Building,
the exterior windows of the Building, the structural portions of the Building,
and the electrical, plumbing, mechanical, fire protection, life safety, and HVAC
systems servicing the Building. However, unless the Waiver of Subrogation
section of this Lease applies, Tenant shall pay the cost of any such repairs or
maintenance resulting from acts or omissions of Tenant, its employees, agents,
or contractors. Additionally, Landlord shall replace the Building standard
fluorescent light tubes in the Premises. Except to the extent Landlord is
obligated to repair and maintain the Premises as provided above, Tenant shall,
at its sole cost, repair, replace, and maintain the Premises (including the
walls, ceilings, and floors in the Premises, and any specialized electrical,
plumbing, mechanical, fire protection, life safety and HVAC systems servicing
the Premises requested by Tenant exclusively for their use) in a clean,
attractive, first class condition. All replacements shall be of equal quality
and class to the original items replaced. Tenant shall not commit or allow to be
committed any waste on any portion of the Premises.

 

16. ESTOPPEL CERTIFICATES. From time to time, Tenant, on not less than five
days’ prior notice, shall execute and deliver to Landlord an estoppel
certificate in a form generally consistent with the requirements of
institutional lenders and certified to Landlord and any mortgagee or prospective
mortgagee or purchaser of the Building Project. Tenant shall indemnify, defend,
and hold Landlord harmless from all damages resulting from Tenant’s failure to
comply strictly with its obligations under this article.

 

17. SUBORDINATION. This Lease is and shall be subject and subordinate to all
mortgages that may now or hereafter affect the Building, and to all renewals,
modifications, consolidations, replacements, and extensions of the mortgages.
This article



--------------------------------------------------------------------------------

shall be self-operative and no further instrument of subordination shall be
necessary. However, in confirmation of this subordination, Tenant shall execute
promptly any certificate that Landlord may request. If the interest of Landlord
under this Lease is transferred by reason of or assigned in lieu of foreclosure
or other proceedings for enforcement of any mortgage, or if this Lease is
terminated by foreclosure of any mortgage to which this Lease is subordinate,
then Tenant will, at the option to be exercised in writing by the purchaser or
assignee, (a) attorn to it and will perform for its benefit all the terms of
this Lease on Tenant’s part to be performed with the same force and effect as if
the purchaser or assignee were the Landlord originally named in this Lease, or
(b) enter into a new lease with the purchaser or assignee for the remainder of
the Lease Term and otherwise on the same terms as provided in this Lease.

 

18. INDEMNIFICATION. Landlord and Tenant shall each indemnify, defend, and save
harmless the other party and the other party’s employees, agents, and
contractors from and against any and all loss, damage, claim, demand, liability,
or expense (including reasonable attorneys’ fees) resulting from claims by third
parties and based on any acts or omissions (specifically including negligence
and the failure to comply with this Lease) of the indemnitor, its employees,
agents, and contractors in connection with the Building Project and only to the
extent caused in whole or in part by acts or omissions of the indemnitor, its
employees, agents, and contractors, regardless of whether or not the claim is
caused in part by any of the indemnified parties. When any claim is caused by
the joint acts or omissions of the indemnitor and the indemnified parties, the
indemnitor’s duties under this article shall be in proportion to the
indemnitor’s allocable share of the joint liability.

 

19. NO WAIVER. The failure of a party to insist on the strict performance of any
provision of this Lease or to exercise any remedy for any default shall not be
construed as a waiver. The waiver of any noncompliance with this Lease shall not
prevent subsequent similar noncompliance from being a default. No waiver shall
be effective unless expressed in writing and signed by the waiving party. No
notice to or demand on a party shall of itself entitle the party to any other or
further notice or demand in similar or other circumstances. The receipt by
Landlord of any Rent after default on the part of Tenant (whether the Rent is
due before or after the default) shall not excuse any delays as to future Rent
payments and shall not be deemed to operate as a waiver of any then existing
default by Tenant or of the right of Landlord to enforce the payment of any
other Rent reserved in this Lease or to pursue eviction or any other remedies
available to Landlord. No payment by Tenant, or receipt by Landlord, of a lesser
amount than the Rent actually owed under the terms of this Lease shall be deemed
to be anything other than a payment on account of the earliest stipulated Rent.
No endorsement or statement on any check or any letter accompanying any check or
payment of Rent will be deemed an accord and satisfaction. Landlord may accept
the check or payment without prejudice to Landlord’s right to recover the
balance of the Rent or to pursue any other remedy. It is the intention of the
parties that this article modify the common law rules of waiver and estoppel and
the provisions of any statute which might dictate a contrary result.

 

20. SERVICES AND UTILITIES.

 

20.1 Services Furnished. During the Lease Term and as long as Tenant is entitled
to possession of the Premises, Landlord shall furnish the following services:
(a) air conditioning and heating in season; (b) janitorial and general cleaning
services on Business Days; and (c) rest room facilities and necessary lavatory
supplies, including cold running water, as provided for general use of all
tenants in the Building. Tenant’s use of electrical and heating, ventilating,
and air conditioning services furnished by Landlord shall not exceed, either in
voltage, rated capacity, use, or overall load, that which Landlord deems to be
standard for the Building, and, if required by Landlord, all costs associated
with the additional usage and the installation and maintenance of facilities for
the additional usage, including separate submetering, shall be paid by Tenant as
additional rent.

 

20.2 Modification of Systems. Tenant shall pay to Landlord the costs of any
modification to any Building Project utility or service system necessary to
accommodate Tenant. Notwithstanding the foregoing, Landlord shall not be
required to make any modification to any utility or service system of the
Building Project on behalf of Tenant.

 

20.3 Electrical Utility Provider. Landlord has advised Tenant that presently
Florida Power & Light Company is the utility company selected by Landlord to
provide electricity service for the Building. However, if permitted by law,
Landlord may at any time and from time to time during the Lease Term contract
for service from a different company or companies providing electricity service.

 

20.4 Interruption of Services. In no event shall Landlord be liable for damages
resulting from any of the fixtures or equipment in the Building Project being
out of repair, or for injury to persons, property, or business caused by any
defects in the electric, HVAC, or water apparatus, or for any damages arising
out of the failure to furnish HVAC, water, janitor, or other service, unless
caused by the negligence or intentional acts of Landlord, and any interruption
or failure shall in no manner constitute an actual or constructive eviction of
Tenant or entitle Tenant to abatement of any Rent due under this Lease.

 

20.5 Access Systems. If at any time during the Lease Term the Building Project
has any type of card access system for the Parking Areas or the Building, Tenant
shall purchase access cards for all occupants of the Premises from Landlord at a
Building standard charge and shall comply with Building standard terms relating
to access to the Parking Areas and the Building.



--------------------------------------------------------------------------------

20.6 Electrical Services. Landlord shall not provide or be obligated to cause
any other party to provide any electrical services to the Premises. Tenant shall
be solely responsible for all charges for electrical services to the Premises,
including electricity costs for HVAC services to the Premises and all costs
associated with the provision of a separate electric meter for the Premises.
Tenant shall maintain active electrical service to the Premises at all times
during the Lease Term.

 

21. SECURITY DEPOSIT. The Security Deposit shall be held by Landlord as security
for Tenant’s full and faithful performance of this Lease including the payment
of Rent. Tenant grants Landlord a security interest in the Security Deposit. The
Security Deposit may be commingled with other funds of Landlord and Landlord
shall have no liability for payment of any interest on the Security Deposit.
Landlord may apply the Security Deposit to the extent required to cure any
default by Tenant. If Landlord so applies the Security Deposit, Tenant shall
deliver to Landlord the amount necessary to replenish the Security Deposit to
its original sum within five days after notice from Landlord. The Security
Deposit shall not be deemed an advance payment of Rent or a measure of damages
for any default by Tenant, nor shall it be a defense to any action that Landlord
may bring against Tenant.

 

22. GOVERNMENTAL REGULATIONS. Tenant shall promptly comply with all laws, codes,
and ordinances of governmental authorities, including the Americans With
Disabilities Act of 1990 and all similar present or future laws.

 

23. SIGNS. No signage shall be placed by Tenant on any portion of the Building
Project. However, Tenant shall be permitted to place a sign bearing its name on
the entrance door to the Premises (at Tenant’s cost) and will be furnished a
single listing of its name in the Building’s directory (at Landlord’s cost), all
in accordance with the criteria adopted from time to time by Landlord for the
Building Project. Any changes or additional listings in the directory shall be
furnished (subject to availability of space) for a Building standard charge.

 

24. BROKER. Landlord and Tenant shall indemnify, defend, and save each other
harmless from and against any claims for commissions from any real estate broker
other than the Landlord’s Broker or the Tenant’s Broker with whom they have
dealt in connection with this Lease.

 

25. END OF TERM. Tenant shall surrender the Premises to Landlord at the
expiration or sooner termination of this Lease in good order and condition,
broom clean, except for reasonable wear and tear. Tenant shall be liable to
Landlord for all damages, including any consequential damages, that Landlord may
suffer by reason of any holding over by Tenant, and Tenant shall indemnify,
defend, and save Landlord harmless against all costs, claims, losses, or
liabilities resulting from delay by Tenant in so surrendering the Premises,
including any claims made by any succeeding tenant founded on any delay. All
Alterations, including HVAC equipment, wall coverings, carpeting and other floor
coverings, ceiling tiles, blinds and other window treatments, lighting fixtures
and bulbs, built in or attached shelving, built in furniture, millwork, counter
tops, cabinetry, all doors (both exterior and interior), bathroom fixtures,
sinks, kitchen area improvements, and wall mirrors, made by Landlord or Tenant
to the Premises shall become Landlord’s property on the expiration or sooner
termination of the Lease Term. On the expiration or sooner termination of the
Lease Term, Tenant, at its expense, shall remove from the Premises all moveable
furniture, furnishings, equipment, and other articles of moveable personal
property owned by Tenant and located in the Premises that can be removed without
damage to the Premises. Tenant, at its expense, shall also remove all computer
and telecommunications wiring and all non-standard Alterations to the Premises,
including any vault, stairway, or computer room Alterations or any Alterations
involving roof, ceiling, or floor penetrations. Tenant shall repair any damage
caused by the removal. Any items of Tenant’s property that shall remain in the
Premises after the expiration or sooner termination of the Lease Term, may, at
the option of Landlord, be deemed to have been abandoned, and in that case,
those items may be retained by Landlord as its property to be disposed of by
Landlord, without accountability to Tenant or any other party, in the manner
Landlord shall determine, at Tenant’s expense.

 

26. ATTORNEYS’ FEES. The prevailing party in any litigation arising out of or in
any manner relating to this Lease shall be entitled to recover from the losing
party reasonable attorneys’ fees and costs.

 

27. NOTICES. Any notice to be given under this Lease may be given either by a
party itself or by its attorney or agent and shall be in writing and delivered
by hand, by nationally recognized overnight air courier service (such as Federal
Express), or by the United States Postal Service, registered or certified mail,
return receipt requested, in each case addressed to the respective party at the
party’s notice address. A notice shall be deemed effective upon receipt or the
date sent if it is returned to the addressor because it is refused, unclaimed,
or the addressee has moved.

 

28. IMPOSSIBILITY OF PERFORMANCE. For purposes of this Lease, the term
“Unavoidable Delay” shall mean any delays due to strikes, lockouts, civil
commotion, war or warlike operations, terrorism, bioterrorism, invasion,
rebellion, hostilities, military or usurped power, sabotage, government
regulations or controls, inability to obtain any material, utility, or service
because of governmental restrictions, hurricanes, floods, or other natural
disasters, acts of God, or any other cause beyond the direct control of the
party delayed. Notwithstanding anything in this Lease to the contrary, if
Landlord or Tenant shall be delayed in the performance of any act required under
this Lease by reason of any Unavoidable Delay, then provided notice of the
Unavoidable Delay is given to the



--------------------------------------------------------------------------------

other party within ten days after its occurrence, performance of the act shall
be excused for the period of the delay and the period for the performance of the
act shall be extended for a reasonable period, in no event to exceed a period
equivalent to the period of the delay. The provisions of this article shall not
operate to excuse Tenant from the payment of Rent or from surrendering the
Premises at the end of the Lease Term, and shall not operate to extend the Lease
Term. Delays or failures to perform resulting from lack of funds or the
increased cost of obtaining labor and materials shall not be deemed delays
beyond the direct control of a party.

 

29. RELOCATION OF TENANT. Landlord may move Tenant from the Premises to a
reasonably equivalent space comparable in size and layout within the Building
Project on not less than 30 days’ notice to Tenant. Landlord shall pay the
reasonable costs of moving Tenant’s property to the new space. Such a relocation
shall not terminate or otherwise modify this Lease except that from and after
the date of the relocation, the “Premises” shall refer to the relocation space
into which Tenant has been moved, rather than the original Premises as defined
in this Lease. If the rentable area of the relocation space is more or less than
the rentable area of the original Premises, then the Base Rent and Tenant’s
Allocated Share shall be appropriately adjusted.

 

30. PARKING. Tenant shall be entitled to use no more than the number of parking
spaces in the Parking Areas that corresponds to the Parking Ratio applied to the
Rentable Area of the Premises, rounded down to the nearest whole number.
“Parking Areas” shall mean the areas available for automobile parking in
connection with the Building as those areas may be designated by Landlord from
time to time. “Parking Ratio” shall mean the number of parking spaces for each
1,000 rentable square feet of space in the Premises from time to time as
specified by the zoning and land use regulations applicable to the Building
Project. As of the Date of this Lease, the Parking Ratio is 3.3 parking spaces
per 1,000 rentable square feet. Except for particular spaces and areas
designated from time to time by Landlord for reserved parking, if any, all
parking in the Parking Areas shall be on an unreserved, first come, first served
basis. Landlord reserves the right to (a) reduce the number of spaces in the
Parking Areas, as long as the number of parking spaces remaining is in
compliance with all applicable governmental requirements; (b) to reserve spaces
for the exclusive use of specific parties; and (c) change the access to the
Parking Areas, provided that some manner of reasonable access to the Parking
Areas remains after the change; and none of the foregoing shall entitle Tenant
to any claim against Landlord or to any abatement of Rent. Landlord (or the
operator of the Parking Areas) may charge Tenant (and/or its employees, agents,
contractors, invitees, and visitors) directly for the parking fee established by
Landlord (or the operator) from time to time for the use of the Parking Areas.

 

31. GENERAL PROVISIONS.

 

31.1 Construction Principles. The words “including” and “include” and similar
words will not be construed restrictively to limit or exclude other items not
listed. This Lease has been negotiated “at arm’s-length” by Landlord and Tenant,
each having the opportunity to be represented by legal counsel of its choice and
to negotiate the form and substance of this Lease. Therefore, this Lease shall
not be more strictly construed against either party by reason of the fact that
one party may have drafted this Lease. If any provision of this Lease is
determined to be invalid, illegal, or unenforceable, the remaining provisions of
this Lease shall remain in full force, if the essential provisions of this Lease
for each party remain valid, binding, and enforceable. The parties may amend
this Lease only by a written agreement of the parties. This Lease shall
constitute the entire agreement of the parties concerning the matters covered by
this Lease. All prior understandings and agreements had between the parties
concerning those matters, including all preliminary negotiations, lease
proposals, letters of intent, and similar documents, are merged into this Lease,
which alone fully and completely expresses the understanding of the parties.
Landlord and Tenant intend that faxed signatures constitute original signatures
binding on the parties. This Lease shall bind and inure to the benefit of the
heirs, personal representatives, and, except as otherwise provided, the
successors and assigns of the parties to this Lease. Any liability or obligation
of Landlord or Tenant arising during the Lease Term shall survive the expiration
or earlier termination of this Lease.

 

31.2 Radon Gas. The following notification is provided under Section 404.056(6),
Florida Statutes: “Radon is a naturally occurring radioactive gas that, when it
has accumulated in a building in sufficient quantities, may present health risks
to persons who are exposed to it over time. Levels of radon that exceed federal
and state guidelines have been found in buildings in Florida. Additional
information regarding radon and radon testing may be obtained from your county
health department.”

 

31.3 Exhibits. All exhibits, riders, and addenda attached to this Lease shall,
by this reference, be incorporated into this Lease. The following exhibits are
attached to this Lease:

 

EXHIBIT “A” – Legal Description of the Building Project

EXHIBIT “B” – Sketch of Premises

EXHIBIT “C” – Guaranty

EXHIBIT “D” – Rules and Regulations

 

32. JURY WAIVER; COUNTERCLAIMS. LANDLORD AND TENANT KNOWINGLY, INTENTIONALLY,
AND VOLUNTARILY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM
INVOLVING ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
LEASE. TENANT FURTHER WAIVES THE RIGHT TO INTERPOSE ANY PERMISSIVE COUNTERCLAIM
OF ANY NATURE IN ANY ACTION TO OBTAIN POSSESSION OF THE PREMISES



--------------------------------------------------------------------------------

33. FIXTURES/FURNITURE. Tenant acknowledges and agrees that as of the Date of
this Lease, the Premises contains certain partition/cubicles (the “Fixtures”)
and Landlord agrees to allow Tenant’s use of the Fixtures during the Lease Term
in accordance with the provisions of this article. Landlord has made no
representations or warranties whatsoever as to the Fixtures and shall not be
liable to Tenant or any other party as a result of the rights granted under this
article. Tenant has examined the Fixtures and accepts them in their “as-is”
condition in all respects. All Fixtures shall remain the property of Landlord
and shall not be removed by Tenant. Tenant shall be solely responsible for
upkeep and maintenance of the Fixtures during the Lease Term.

 

IN WITNESS WHEREOF, this Lease has been executed on behalf of Landlord and
Tenant as of the Date of this Lease.

 

WITNESSES:

 

--------------------------------------------------------------------------------

Signature of Witness 1

 

--------------------------------------------------------------------------------

Print or type name of Witness 1

 

--------------------------------------------------------------------------------

Signature of Witness 2

 

--------------------------------------------------------------------------------

Print or type name of Witness 2

 

LANDLORD:

 

 

HEC INVESTMENT, LLC, a Delaware limited liability company authorized to transact
business in Florida

 

  By:  

 

--------------------------------------------------------------------------------

  Name:  

 

--------------------------------------------------------------------------------

  Title:  

 

--------------------------------------------------------------------------------

      (SEAL)           Date Executed:                       

 

TENANT:

 

  EDIETS.COM, INC., a Delaware corporation

--------------------------------------------------------------------------------

Signature of Witness 1

 

--------------------------------------------------------------------------------

Print name of Witness 1

 

--------------------------------------------------------------------------------

Signature of Witness 2

 

--------------------------------------------------------------------------------

Print name of Witness 2

          By:  

 

--------------------------------------------------------------------------------

  Name:  

 

--------------------------------------------------------------------------------

  Title:  

 

--------------------------------------------------------------------------------

      [CORPORATE SEAL]       Date Executed:                     



--------------------------------------------------------------------------------

EXHIBIT “A”

 

LEGAL DESCRIPTION OF THE BUILDING PROJECT

 

Parcels L, M, N, O, and P, of L.C.L. PLAT, according to the Plat thereof, as
recorded in Plat Book 113, Page 49 of the Public Records of Broward County,
Florida.



--------------------------------------------------------------------------------

EXHIBIT “B”

 

SKETCH OF PREMISES

 

Intentionally omitted

 

The above plan is for location of Premises only and is not a representation by
Landlord as to any other improvements shown.



--------------------------------------------------------------------------------

EXHIBIT “D”

 

RULES AND REGULATIONS

 

1. The sidewalks and public portions of the Building Project, such as entrances,
passages, courts, parking areas, vestibules, stairways, corridors, or halls
shall not be obstructed or encumbered by Tenant or its employees, agents,
invitees, or guests nor shall they be used for any purpose other than ingress
and egress to and from the Premises.

 

2. No awnings or other projections shall be attached to the outside walls of the
Building Project. No curtains, blinds, shades, louvered openings, or screens
shall be attached to or hung in, or used in connection with, any window or door
of the Premises, without the prior written consent of Landlord, unless installed
by Landlord. No aerial or antenna shall be erected on the roof or exterior walls
of the Premises or on the Building Project without the prior written consent of
Landlord in each instance.

 

3. No sign, advertisement, notice, or other lettering shall be exhibited,
inscribed, painted, or affixed by Tenant on any part of the outside of the
Premises or Building Project or on corridor walls or doors or mounted on the
inside of any windows or within the interior of the Premises, if visible from
the exterior of the Premises, without the prior written consent of Landlord.
Signs on any entrance door or doors shall conform to Building Project standards
and shall, at Tenant’s expense, be inscribed, painted, or affixed for Tenant by
sign makers approved by Landlord.

 

4. The sashes, sash doors, skylights, windows, heating, ventilating, and air
conditioning vents and doors that reflect or admit light and air into the halls,
passageways, or other public places in the Building Project shall not be covered
or obstructed by Tenant, or its employees, agents, invitees, or guests, nor
shall any bottles, parcels, or other articles be placed outside of the Premises.

 

5. No show cases or other articles shall be put in front of or affixed to any
part of the exterior of the Building Project, nor placed in the public halls,
corridors, or vestibules without the prior written consent of Landlord.

 

6. Whenever Tenant shall submit to Landlord any plan, agreement, assignment,
sublease, or other document for Landlord’s consent or approval, Tenant shall
reimburse Landlord, on demand, for the actual out-of-pocket costs for the
services of any architect, engineer, or attorney employed by Landlord to review
or prepare the plan, agreement, assignment, sublease, consent, or other
document, and pay Landlord a Building standard administrative fee for its
services relating to the consent or approval.

 

7. The water and wash closets and other plumbing fixtures shall not be used for
any purpose other than those for which they were constructed, and no sweepings,
rubbish, rags, or other substances shall be thrown in them. All damages
resulting from any misuse of fixtures shall be borne by the Tenant who, or whose
employees, agents, invitees, or guests, shall have caused the damages.

 

8. Tenant shall not in any way deface any part of the Premises or the Building
Project. Tenant shall not lay linoleum, or other similar floor covering, so that
the same shall come in direct contact with the floor of the Building, and, if
linoleum or other similar floor covering is desired to be used, an interlining
of builder’s deadening felt shall be first affixed to the floor, by a paste or
other material, soluble in water, the use of cement or other similar adhesive
material being expressly prohibited.

 

9. No animals of any kind (except dogs assisting disabled persons) shall be
brought on the Premises or Building Project.

 

10. The Premises shall not be used for lodging or cooking, except that use by
Tenant of Underwriters’ Laboratory-approved equipment for brewing coffee, tea,
hot chocolate, and similar beverages and a microwave oven for food warming shall
be permitted, provided that such equipment and use is in accordance with all
applicable governmental requirements.

 

11. No office space in the Building Project shall be used for the distribution
or for the storage of merchandise or for the sale at auction or otherwise of
merchandise, goods, or property of any kind.

 

12. Tenant shall not make or permit to be made any unseemly or disturbing
noises, or electromagnetic or radio interference, or vibrations, or disturb or
interfere with occupants of the Building Project or neighboring premises or
those having business with them, or interfere with equipment of Landlord or
occupants of the Building Project, whether by the use of any musical instrument,
radio, television, machines or equipment, unmusical noise, whistling, singing,
or in any other way, including use of any wireless device or equipment. Tenant
shall not throw anything out of the doors or windows or down the corridors, or
stairwells of the Building Project.



--------------------------------------------------------------------------------

13. Neither Tenant nor any of Tenant’s employees, agents, invitees, or guests
shall at any time bring or keep on the Premises any firearms, inflammable,
combustible, or explosive substance or any chemical substance, other than
reasonable amounts of cleaning fluids and solvents required in the normal
operation of Tenant’s business, all of which shall only be used in strict
compliance with all applicable Environmental Laws.

 

14. Landlord shall have a valid pass key to all spaces within the Premises at
all times during the Lease Term. No additional locks or bolts of any kind shall
be placed on any of the doors or windows by Tenant, nor shall any changes be
made in existing locks or the mechanism of the locks, without the prior written
consent of the Landlord and unless and until a duplicate key is delivered to
Landlord. Tenant must, on the termination of its tenancy, restore to the
Landlord all keys to stores, offices, and toilet rooms, either furnished to or
otherwise procured by Tenant, and in the event of the loss of any keys so
furnished, Tenant shall pay Landlord for the replacement cost of them.

 

15. All deliveries, removals, or the carrying in or out of any safes, freights,
furniture, or bulky matter of any description may be accomplished only with the
prior approval of Landlord and then only in approved areas, through the approved
loading/service area doors and during approved hours. Tenant shall assume all
liability and risk concerning these movements. Landlord may restrict the
location where heavy or bulky matters may be placed inside the Premises.
Landlord reserves the right to inspect all freight to be brought into the
Building Project and to exclude from the Building Project all freight that can
or may violate any of these Rules and Regulations or other provisions of this
Lease.

 

16. Tenant shall not, unless otherwise approved by Landlord, occupy or permit
any portion of the Premises demised to it to be occupied as, by, or for a public
stenographer or typist, barber shop, bootblacking, beauty shop or manicuring,
beauty parlor, telephone or telegraph agency, telephone or secretarial service,
messenger service, travel or tourist agency, a personnel or employment agency,
public restaurant or bar, commercial document reproduction or offset printing
service, ATM or similar machines, retail, wholesale, or discount shop for sale
of merchandise, retail service shop, labor union, school, classroom, or training
facility, an entertainment, sports, or recreation facility, an office or
facility of a foreign consulate or any other form of governmental or
quasi-governmental bureau, department, or agency, including an autonomous
governmental corporation, a place of public assembly (including a meeting
center, theater, or public forum), a facility for the provision of social
welfare or clinical health services, a medical or health care office of any
kind, a telemarketing facility, a customer service call center, a firm the
principal business of which is real estate brokerage, a company engaged in the
business of renting office or desk space, a public finance (personal loan)
business, or manufacturing, or any other use that would, in Landlord’s
reasonable opinion, impair the reputation or quality of the Building, overburden
any of the Building systems, Common Areas, or Parking Areas (including any use
that would create a population density in the Premises which is in excess of the
density which is standard for the Building), impair Landlord’s efforts to lease
space or otherwise interfere with the operation of the Building Project, unless
Tenant’s Lease expressly grants permission to do so. Tenant shall not operate or
permit to be operated on the Premises any coin or token operated vending machine
or similar device (including telephones, lockers, toilets, scales, amusement
devices, and machines for sale of beverages, foods, candy, cigarettes, or other
goods), except for those vending machines or similar devices that are for the
sole and exclusive use of Tenant’s employees, and then only if operation of the
machines or devices does not violate the lease of any other tenant of the
Building Project. Tenant shall not engage or pay any employees on the Premises,
except those actually working for Tenant on the Premises, nor advertise for
labor giving an address at the Premises.

 

17. Tenant shall not create or use any advertising mentioning or exhibiting any
likeness of the Building Project without the prior written consent of Landlord.
Landlord shall have the right to prohibit any advertising that, in Landlord’s
reasonable opinion, tends to impair the reputation of the Building Project or
its desirability as a building for offices, and on notice from Landlord, Tenant
shall discontinue the advertising.

 

18. Landlord reserves the right to exclude from the Building Project all persons
who do not present a pass to the Building Project on a form or card approved by
Landlord or other identification documentation required by Landlord. Tenant
shall be responsible for all its employees, agents, invitees, or guests who have
been issued a pass at the request of Tenant and shall be liable to Landlord for
all acts of those persons.

 

19. The Premises shall not be used for lodging or sleeping, or for any immoral,
disreputable, or illegal purposes, or for any purpose that may be dangerous to
life, limb, or property.

 

20. Any maintenance requirements of Tenant will be attended to by Landlord only
on application at the Landlord’s office at the Building Project. Landlord’s
employees shall not perform any work or do anything outside of their regular
duties, unless under specific instructions from the office of Landlord.

 

21. Canvassing, soliciting, and peddling within the Building Project is
prohibited and Tenant shall cooperate to prevent such activities.



--------------------------------------------------------------------------------

22. There shall not be used in any space, or in the public halls of the Building
Project, either by Tenant or by jobbers or others, in the delivery or receipt of
merchandise to Tenant, any hand trucks, except those equipped with rubber tires
and side guards. All deliveries shall be confined to the service areas and
through the approved service entries.

 

23. In order to obtain maximum effectiveness of the cooling system, Tenant shall
lower and/or close venetian or vertical blinds or drapes when the sun’s rays
fall directly on the exterior windows of the Premises.

 

24. If, in Landlord’s reasonable opinion, the replacement of ceiling tiles
becomes necessary after they have been removed on behalf of Tenant by telephone
company installers or others (in both the Premises and the public corridors),
the cost of replacements shall be charged to Tenant on a per tile basis.

 

25. All paneling or other wood products not considered furniture that Tenant
shall install in the Premises shall be of fire retardant materials. Before the
installation of these materials, Tenant shall submit to Landlord a satisfactory
(in the reasonable opinion of Landlord) certification of the materials’ fire
retardant characteristics.

 

26. Tenant, its employees, agents, contractors, and invitees shall not be
permitted to occupy at any one time more than the number of parking spaces in
the Parking Areas permitted in the Lease (including any parking spaces reserved
exclusively for Tenant). Usage of parking spaces shall be in common with all
other tenants of the Building Project and their employees, agents, contractors,
and invitees. All parking space usage shall be subject to any reasonable rules
and regulations for the sale and proper use of parking spaces that Landlord may
prescribe. Tenant’s employees, agents, contractors, and invitees shall abide by
all posted roadway signs in and about the parking facilities. Landlord shall
have the right to tow or otherwise remove vehicles of Tenant and its employees,
agents, contractors, or invitees that are improperly parked, blocking ingress or
egress lanes, or violating parking rules, at the expense of Tenant or the owner
of the vehicle, or both, and without liability to Landlord. On request by
Landlord, Tenant shall furnish Landlord with the license numbers and
descriptions of any vehicles of Tenant, its principals, employees, agents, and
contractors. Tenant acknowledges that reserved parking spaces, if any, shall
only be reserved during the hours of 8:00 a.m. to 5:00 p.m., Monday through
Friday, legal holidays excluded. Parking spaces may be used for the parking of
passenger vehicles only and shall not be used for parking commercial vehicles or
trucks (except sports utility vehicles, mini-vans, and pick-up trucks utilized
as personal transportation), boats, personal watercraft, or trailers. No parking
space may be used for the storage of equipment or other personal property.
Overnight parking in the Parking Areas is prohibited. Landlord, in Landlord’s
sole and absolute discretion, may establish from time to time a parking decal or
pass card system, security check-in, or other reasonable mechanism to restrict
parking in the Parking Areas.

 

27. All trucks and delivery vans shall be parked in designated areas only and
not parked in spaces reserved for cars. All delivery service doors are to remain
closed except during the time that deliveries, garbage removal, or other
approved uses are taking place. All loading and unloading of goods shall be done
only at the times, in the areas, and through the entrances designated for
loading purposes by Landlord.

 

28. Tenant shall be responsible for the removal and proper disposition of all
crates, oversized trash, boxes, and items termed garbage from the Premises. The
corridors and parking and delivery areas are to be kept clear of these items.
Tenant shall provide convenient and adequate receptacles for the collection of
standard items of trash and shall facilitate the removal of trash by Landlord.
Tenant shall ensure that liquids are not disposed of in the receptacles.

 

29. Tenant shall not conduct any business, loading or unloading, assembling, or
any other work connected with Tenant’s business in any public areas.

 

30. Landlord shall not be responsible for lost or stolen personal property,
equipment, or money occurring anywhere on the Building Project, regardless of
how or when the loss occurs.

 

31. Neither Tenant, nor its employees, agents, invitees, or guests, shall paint
or decorate the Premises, or mark, paint, or cut into, drive nails or screw into
nor in any way deface any part of the Premises or Building Project without the
prior written consent of Landlord. Notwithstanding the foregoing, standard
picture hanging shall be permitted without Landlord’s prior consent. If Tenant
desires a signal, communications, alarm, or other utility or service connection
installed or changed, the work shall be done at the expense of Tenant, with the
approval and under the direction of Landlord. If Landlord consents, Tenant shall
promptly repair any damage to the Building Project resulting from Tenant’s
activities, including any damage due to preparations for storms.

 

32. Tenant shall give Landlord prompt notice of all accidents to or defects in
air conditioning equipment, plumbing, electric facilities, or any part or
appurtenance of the Premises.



--------------------------------------------------------------------------------

33. Tenant agrees and fully understands that the overall aesthetic appearance of
the Building Project is of paramount importance; thus Landlord shall maintain
complete aesthetic control over any and every portion of the Premises visible
from outside the Premises including all fixtures, equipment, signs, exterior
lighting, plumbing fixtures, shades, awnings, merchandise, displays, art work,
wall coverings, or any other object used in Tenant’s business. Landlord’s
control over the visual aesthetics shall be complete and arbitrary. Landlord
will notify Tenant in writing of any aesthetic deficiencies and Tenant will have
seven days to correct the deficiencies to Landlord’s satisfaction or Tenant
shall be in default of this Lease and the Default article shall apply.

 

34. Tenant shall not install, operate, or maintain in the Premises or in any
other area of the Building Project, any electrical equipment that does not bear
the U/L (Underwriters Laboratories) seal of approval, or that would overload the
electrical system or any part of the system beyond its capacity for proper,
efficient, and safe operation as determined by Landlord, taking into
consideration the overall electrical system and the present and future
requirements therefor in the Building Project. Tenant shall not furnish any
cooling or heating to the Premises, including the use of any electronic or gas
heating devices, without Landlord’s prior written consent.

 

35. Under applicable law, the entire Building Project, including the Premises,
is deemed to be a “no smoking” building and smoking is prohibited in all Common
Areas.

 

36. Tenant shall not allow the Premises to be occupied by more than five persons
per 1,000 square feet of rentable area.

 

37. Tenant will take all steps necessary to prevent: inadequate ventilation,
emission of chemical contaminants from indoor or outdoor sources, or both, or
emission of biological contaminants. Tenant will not allow any unsafe levels of
chemical or biological contaminants (including volatile organic compounds) in
the Premises, and will take all steps necessary to prevent the release of
contaminants from adhesives (for example, upholstery, wallpaper, carpet,
machinery, supplies, and cleaning agents).

 

38. Tenant shall comply with any recycling programs for the Building Project
implemented by Landlord from time to time.

 

39. Tenant shall not obtain for use in the Premises ice, drinking water, towel,
barbering, bootblacking, floor polishing, lighting maintenance, cleaning, or
other similar services from any persons not authorized by Landlord in writing to
furnish the services.

 

40. Tenant shall not place a load on any floor of the Premises exceeding the
floor load per square foot area that such floor was designed to carry. Landlord
reserves the right to prescribe the weight limitations and position of all heavy
equipment and similar items, and to prescribe the reinforcing necessary, if any,
that in the opinion of Landlord may be required under the circumstances, such
reinforcing to be at Tenant’s expense.

 

41. All contractors performing work to the structure or systems of the Building
must be approved by Landlord.

 

42. Tenant shall comply with all rules and regulations imposed by Landlord as to
any messenger center Landlord may establish for the Building and as to the
delivery of letters, packages, and other items to the Premises by messengers.

 

43. Landlord reserves the right to grant or deny access to the Building to any
telecommunications service provider. Access to the Building by any
telecommunications service provider shall be governed by the terms of Landlord’s
standard telecommunications license agreement, which must be executed and
delivered to Landlord by such provider before it is allowed any access
whatsoever to the Building.

 

44. Landlord may, on request by any tenant, waive compliance by the tenant with
any of the Rules and Regulations provided that (a) no waiver shall be effective
unless in writing and signed by Landlord or Landlord’s authorized agent, (b) a
waiver shall not relieve the tenant from the obligation to comply with the rule
or regulation in the future unless expressly consented to by Landlord, and (c)
no waiver granted to any tenant shall relieve any other tenant from the
obligation of complying with the Rules and Regulations unless the other tenant
has received a similar waiver in writing from Landlord.

 

45. Whenever these Rules and Regulations directly conflict with any of the
rights or obligations of Tenant under this Lease, this Lease shall govern.